Citation Nr: 1709870	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-37 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for postoperative residuals, fracture of the left os calcis.

2. Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1974 to February 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for diabetes mellitus, type II, and a left shoulder condition as well as an increased rating for postoperative residuals, fracture of the left os calcis.

The Board previously remanded this appeal in May 2015 for additional development.  Subsequently, in June 2016, the Appeals Management Center (AMC) granted service connection for a left shoulder condition and assigned an initial 20 percent disability rating effective October 20, 2008.  That action constituted a full grant of the benefits sought, and the claim for service connection for a left shoulder condition is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue entitlement to a disability rating in excess of 20 percent for postoperative residuals, fracture of the left os calcis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record shows that the Veteran's diabetes mellitus, type II, is not related to active duty.


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by a letter sent in June 2010.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs), VA and private medical treatment records and lay statements have been obtained and associated with the claims file prior to and subsequent to the May 2015 Board remand.  Further, as requested by the May 2015 Board remand, the Veteran had a VA examination regarding the etiology of his diabetes mellitus, type II.  The Board finds that examination was adequate because it was factually informed, medically competent and responsive to the issue on appeal.  38 C.F.R. § 4.2 (2016). 

The Board finds that there was substantial compliance with the May 2015 remand requests.  Dyment v. West, 13 Vet. App. 141 (1999).

II. Service Connection

The Veteran believes his diabetes mellitus, type II, is related to his active duty.  Specifically, he claims that he endorsed pre-diabetic symptoms, including excessive thirst and foot ulcers that would never heal.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish entitlement to direct service connection for a claimed disorder, the following must be shown: (1) that the Veteran has the claimed disability or that he at least has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the presently-claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
Certain conditions, including diabetes mellitus, type II, are chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In addition, a Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during service.  38 U.S.C.A. § 1116(f) (2016); 38 C.F.R. § 3.307(a)(6) (2016).

Diabetes mellitus, type II, also may be service connected on the basis that it is presumptively associated with Agent Orange exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Although the Veteran served during the Vietnam War, he did not have service in the Republic of Vietnam so service connection on this presumption basis is not warranted.  Nevertheless, the Veteran may still be entitled to service connection on a direct basis.  See id.

Here, the Veteran's STRs are unremarkable for any treatment, symptoms, complaints or diagnosis for diabetes mellitus, type II.  Post-service medical treatment records, however confirm that he has been diagnosed with diabetes mellitus, type II.  See 

Moreover, in support of this claim, the Veteran submitted lay statements from friends and his sister, who is a registered nurse, that he exhibited pre-diabetic symptoms during active duty.  In particular, in her January 2009 statement, the Veteran's sister observed that the Veteran had an unquenchable thirst during his time on active duty.  She stated that after going to nursing school, she realized that the Veteran had diabetes mellitus, type II, but was never diagnosed.  She explained that diabetes often goes undiagnosed because many of its symptoms go unnoticed.  She concluded that early diagnosis could have prevented the extended periods of pain the Veteran endured, including foot ulcers due to peripheral deficiency that would never heal.

As mentioned above already, the Board remanded this claim in May 2015 for a VA examination.  To this end, the Veteran was provided a VA examination in May 2016.  The Veteran reported that he developed diabetes mellitus, type II, around 1985-1987.  He stated that on a routine examination, his blood sugar reading was 250, and he went to another provider, who diagnosed him with it around 1986.  The examiner confirmed that the Veteran had diabetes mellitus, type II.  

The examiner observed that the Veteran's STRs showed no diagnosis of diabetes while in service or any complaints related to diabetes.  He noted that the Veteran's May 1978 VA evaluation for orthopedic issues revealed urine analysis showing normal urinalysis with no glucose or protein in urine.  The examiner cited to a June 1999 private treatment record reflecting a history of diabetes mellitus, hypertension and obesity.  In addition, he noted the lay statements from the Veteran's friends and sister, stating their observations that the Veteran was always thirsty and drank multiple glasses of water, soda and milk. The examiner also reviewed the lay statement from a fellow service member who observed that the Veteran's disposition changed after eating in that he would calm down.  He further observed that an August 1983 private medical treatment record showed a diagnosis of chronic nonhealing stasis ulcer nine months now secondary to residuals of surgery to the left leg and an October 1983 VA examination showing a diagnosis of chronic right foot ulcer since 1981.  The examiner, however, opined that the Veteran's diabetes mellitus with diabetic nephropathy, diabetic neuropathy and erectile dysfunction were less likely as not incurred in or caused by military service.  He stated that there was no available objective medical evidence that the Veteran complained of, was evaluated for, treated for or diagnosed with diabetes while in service.  The examiner observed that multiple evaluations by physicians, including hospitalizations, did not show a diagnosis of diabetes.  He reiterated that following discharge from military service, a May 1978 urine analysis showed normal urinalysis with no glycosuria and no proteinuria.  The examiner, therefore, concluded that the Veteran's diabetes mellitus, type II, was not related to active duty.

After considering all of this evidence regarding the posited correlation ("nexus") between the Veteran's diabetes mellitus, type II, and his military service, the Board concludes that the preponderance of this evidence is against this claim.  The Board has given consideration to his lay statements and those submitted from his friends, sister and fellow service member that the Veteran had pre-diabetic symptoms during active duty.  Since his diagnoses of diabetes mellitus, type II, however, is complex rather than a simple condition, he must have supporting medical nexus evidence establishing this required linkage between this present-day condition and his service.  That is to say, mere lay statements alone concerning this purported relationship will not suffice.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent when it concerns the readily observable features or symptoms of injury or illness); but see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  The Board did nonetheless obtain a medical opinion in this instance, and it is unfavorable to his claim for diabetes mellitus, type II.

Further, the Board recognizes that the Veteran's sister is a medical professional and has stated that the Veteran's excessive thirst during his time on active duty was actually a sign of his diabetic condition.  Here, however, the objective medical evidence of record identified by the May 2015 examiner showed that a May 1978 urine analysis was normal evidenced by the absence of glycosuria and proteinuria.  Therefore, the Board affords more weight to the May 2015 VA examiner's opinion that the Veteran's diabetes mellitus, type II, was not related to his active duty.
Therefore, the Board finds that a preponderance of the evidence is against service connection for diabetes mellitus, type II.  Therefore, the benefit of the doubt doctrine does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.


REMAND

Unfortunately, a Board remand is required for the remaining issue in this case.  The Veteran last underwent VA examination in May 2016.  At that time, the active range of motion of his service-connected postoperative residuals, fracture of the left os calcis.  There is no indication, however, that the passive range of motion of the left ankle was measured.  Also, there is no indication that the Veteran's range of motion of the left ankle was measured as non-weight-bearing.  The examiner did not state that such testing was not possible.  Recent caselaw provides that an adequate VA examination of the joints should contain such inquires.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, on remand, the AOJ should provide the Veteran an adequate VA examination.

Accordingly, the case is REMANDED for the following action:

1. Please schedule the Veteran for a VA examination to assess the current level of severity of the service-connected postoperative residuals, fracture of the left os calcis.  The examiner must review the claims file and should note that review in the report.  The examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions reached.  All indicated tests should be completed and all relevant clinical findings reported.  The examiner should identify and describe the severity of all residuals and functional impairment of the postoperative residuals, fracture of the left os calcis.  Range of motion testing of the service-connected postoperative residuals, fracture of the left os calcis should be conducted for active motion, passive motion, weight-bearing, and nonweight-bearing, if possible.  If any aspect of the required testing is not possible, the examiner should clearly state the reason.  The examiner should state whether there is any additional loss of function due to painful motion, weakened motion, excess motion, fatigability, incoordination, or on flare-up.

2. Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


